Exhibit 10.22

ADHEREX TECHNOLOGIES INC.

Success-Based Incentive Program

(adopted December 10, 2008)

Recognizing the importance of aligning the interests of the executive team of
Adherex Technologies Inc. (the “Company”) with those of the Company’s
shareholders, and cognizant that the erosion of the Company’s share price has
rendered other incentive programs, including the options held by the Company’s
executive officers, essentially worthless, a success-based cash bonus will be
awarded on the completion of each successful Partnering Transaction or M&A
Transaction (as defined below), subject to the terms and conditions of this
Program. This alignment is considered critical to achieving the maximal results
for the shareholders in the event of a partnering or merger transaction for the
Company.

The following executive officers will be paid a success-based cash bonus for the
conclusion of each Partnering Transaction or M&A Transaction. The success-based
cash bonus is set at the established fractional percentage of the Transaction
Value set out below for each individual executive.

 

Success-Based Cash Bonus

   William
Peters     Robin
Norris     Jim
Klein     Scott
Murray  

Transaction Value fraction

   5 %   1 %   1 %   1 %

The amount of any success-based cash bonus will be offset, dollar for dollar,
with the value of any stock option held by the executive officer that is “in the
money” at the time of payment of the bonus or when cashed out or exercised, if
earlier.

No bonus will be paid under this program unless a definitive agreement for an
M&A Transaction or a Partnering Transaction is executed by July 31, 2009. To be
eligible for a bonus, the executive must be an employee of the Company at the
time the Transaction is completed.

For purposes of this Program, “M&A Transaction” means, whether in one or a
series of transactions, (i) a sale, transfer or other disposition, directly or
indirectly, of all or substantially all of the Company’s business, assets, or
securities to a third party, whether by way of an asset sale, merger
consolidation or other similar transaction, tender or exchange offer, negotiated
purchase, leveraged buyout, privatization, or other extraordinary corporate
transaction, or (ii) the acquisition by the Company, directly or indirectly, of
all or substantially all of a third party’s business, assets or securities,
whether by way of an asset sale, merger, consolidation or other similar
transaction, tender or exchange offer, negotiated purchase, privatization,
leveraged buyout, or other extraordinary corporate transaction.

For purposes of this Program, “Partnering Transaction” means, whether in one or
a series of transactions, a license, acquisition, strategic alliance, joint
technology development or joint product development arrangement, distribution
agreement, or other partnering transaction or agreement between the Company and
any third party that involves the right of such third party to commercially
exploit all or a portion of the Company’s technology or any other proprietary
rights or that involves the right of the Company to commercially exploit all or
a portion of such third party’s proprietary rights.

An M&A Transaction and a Partnering Transaction are referred to collectively
herein as a “Transaction.”



--------------------------------------------------------------------------------

For purposes of this Program, Transaction Value includes cash, equity
securities, the fair market value of revolving credit facilities, straight and
convertible debt instruments or other obligations, and any other form of payment
or assumption of obligations made to or by the Company or its security holders
in connection with a Transaction. Any of the consideration to be received or
paid by the Company or its security holders in connection with a Transaction
that is contingent upon future events will be calculated for purposes of the
success-based cash bonus upon the receipt or payment of such contingent
consideration, provided that any amounts held in escrow will be deemed to have
been paid at the closing of a Transaction. For purposes of computing the
Transaction Value: (a) equity securities that are traded on a national
securities exchange or quoted on the Nasdaq will be valued at the average of the
last closing prices thereof for the 10 trading days prior to the closing of the
Transaction; (b) equity securities that are traded over the counter will be
valued at the average of the mean between the latest bid and asked prices for
the 10 trading days prior to such date; and (c) any other unmarketable equity
securities or interests or non-cash forms of consideration will be assumed to
have a value equal to their fair market value at the time of the closing of the
Transaction, as determined in good faith by the Board of Directors of the
Company. In addition, if a Transaction: (a) takes the form of a Partnering
Transaction, the Transaction Value will include, without limitation, (i) the
amount of any investment made in or by the Company, and (ii) and research and/or
development fees paid to or by the Company, but excluding sales milestones and
royalties; (b) takes the form of a sale of assets or an assumption of
liabilities, the Transaction Value will be deemed to include the aggregate
principal amount of any indebtedness for money borrowed, including pension
liabilities and guarantees assumed by the acquirer in connection with the
Transaction; (c) (other than a sale or exchange of the capital stock of the
Company) is structured in such a way so as to provide for the transfer of all or
substantially all of the operating assets of the Company and the retention of
other assets, including, but not limited to, cash, cash equivalents,
investments, inventories and receivables, such retained assets will nevertheless
be deemed to be part of the Transaction Value in connection with the Transaction
as follows: (i) with respect to investments, in an amount equal to the market
value of such investments; (ii) with respect to inventories and receivables, in
an amount equal to the book value thereof; and (iii) with respect to any other
assets, in an amount as determined in good faith by the Board of Directors of
the Company; (d) takes the form of a recapitalization, restructuring, spin-off,
split-off or similar transactions or is otherwise structured in such a way so as
to provide for the retention by security holders of the Company of all or part
of their equity securities, Transaction Value will include the fair market value
of (i) the equity securities of the Company retained by the Company’s security
holders following such Transaction and (ii) any securities received by the
Company’s security holders in exchange for or in respect of securities of the
Company following such Transaction (all securities received by such security
holders being deemed to have been paid to such security holders in such
Transaction).